ORDER
BERNARD MEITERMAN of ENGLISHTOWN, who was admitted to the bar of this State in 1990, having pleaded guilty in the United States District Court for the District of New Jersey to Count 10 of a superseding indictment charging him with use of the United States mail to promote and facilitate a racketeering enterprise in violation of 18 U.S.C.A. 1952(a)(3) and 2, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(by)(l), BERNARD MEITERMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against *30him, effective immediately and until the further Order of this Court; and it is further
ORDERED that BERNARD MEITERMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BERNARD MEITERMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.